Case 9:18-cv-80176-BB Document 97-1 Entered on FLSD Docket 02/14/2019 Page 1 of 10




                      EXHIBIT 1
Case 9:18-cv-80176-BB Document 97-1 Entered on FLSD Docket 02/14/2019 Page 2 of 10




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal representative              CASE NO.: 9:18-cv-80176-BB/BR
   of the Estate of David Kleiman, and W&K Info
   Defense Research, LLC

             Plaintiffs,

   v.

   CRAIG WRIGHT

             Defendant.


        PLAINTIFFS’ RESPONSES AND ONE OBJECTION TO DEFENDANT’S FIRST
                   REQUEST FOR PRODUCTION AND INSPECTION

          PLEASE TAKE NOTICE that, pursuant to Rule 45 of the Federal Rules of Civil

  Procedure, Ira Kleiman, by his undersigned counsel, hereby responds to the Subpoena for

  Production of Documents to Ira Kleiman made by Defendant Craig Wright (“Defendant”), as

  follows:

                           SPECIFIC RESPONSES AND ONE OBJECTION

  REQUEST NO. 1:

  All documents relating to electronic devices that belonged to David Kleiman, including any hard
  drives, computers, tablets, phones, and flash drives David Kleiman used to mine bitcoin as alleged
  in the Amended Complaint.

  RESPONSE TO REQUEST NO. 1:

          Ira holds these drives in his capacity as personal representative of the estate of David

  Kleiman, not personally. Furthermore, in his capacity as personal representative, and in response

  to an identical request received in Defendant’s January 4, 2019 First Request for Production, he

  has already responded to this request. Nevertheless, and out of an abundance of caution, Ira will

  respond again.
Case 9:18-cv-80176-BB Document 97-1 Entered on FLSD Docket 02/14/2019 Page 3 of 10




         Ira Kleiman objects to the breadth and burden of this Request to the extent it seeks all

  documents contained on devices that belonged to David Kleiman that were placed on those devices

  after Dave Kleiman’s death.

         As detailed in the Second Amended Complaint, Ira was unaware of the extent of David

  Kleiman’s involvement in the development and creation of Bitcoin until almost a year after David

  passed away. (D.E. 83 ¶ 14.) As such, Ira placed certain personal files on some of Dave’s drives.

  The vast majority of these files bear no relevance to this dispute, as they contain personal

  information such as photographs of his wife and minor children and commercial movie/music files.

         During a meet and confer that took place on February 4, 2019, in relation to an identical

  request for production served on Ira in his capacity as personal representative, Ira’s counsel

  explained this issue to Defendant’s counsel. Ira’s counsel explained that, in response to this

  Request, they were willing to produce all files left on Dave’s devices at the time of his death, and,

  to the extent later files were responsive to any of Defendant’s other Requests, they would produce

  them too. Ira’s counsel further explained that they would permit counsel for the Defendant to

  physically inspect any of these drives so as to facilitate a review of any “deleted space.”

  Defendant’s counsel refused this offer. Specifically, Defendant requested that a complete forensic

  image of all Dave’s devices be produced, to include files such as the pictures of Ira’s minor

  children and copies of commercial movie/music files that bear no relevance to the current dispute.

         Consequently, Ira is left with no choice but to lodge this limited objection. To the extent

  these post-death documents are not responsive to other discovery requests, they are simply

  irrelevant to Defendant’s defenses (commercial movie files and family photographs have no

  bearing on this dispute). Furthermore, producing these files would be extremely costly as much of

  these file types are very large. To that end, the burden imposed by producing this irrelevant
Case 9:18-cv-80176-BB Document 97-1 Entered on FLSD Docket 02/14/2019 Page 4 of 10




  information is very high and this burden far outweighs its likely benefit (because there is none).

  See FRCP 26(b)(1).

         In his capacity as personal representative of Dave Kleiman’s estate, Ira had experts collect,

  and will produce, copies of all non-privileged files located on Dave Kleiman’s drives that pre-date

  his death, i.e., April 26, 2013. He will also produce any non-privileged documents on those drives

  that post-date his death and that are responsive to other discovery requests. Finally, to the extent

  Defendant wants to inspect any of the physical devices that belonged to David Kleiman, Ira will

  make it available for his counsel’s inspection after appropriate arrangements have been made to

  protect any privileged documents stored therein. Thus, the only responsive documents that Ira will

  not indiscriminately produce are documents on the referenced drives added after Dave’s death

  which are not responsive to any of Defendant’s other requests for production.

  REQUEST NO. 2:

  All documents relating to the metal encased USB drive that David Kleiman kept on his person,
  including the USB itself.

  RESPONSE TO REQUEST NO. 2:

         Ira holds these drives in his capacity as personal representative of the estate of David

  Kleiman, not personally. Furthermore, in his capacity as personal representative, and in response

  to an identical request received in Defendant’s January 4, 2019 First Request for Production, he

  has already responded to this request. Nevertheless, and out of an abundance of caution, Ira will

  respond again.

         Ira (in his capacity as personal representative) will produce a forensic copy of the drive

  and to the extent Defendant wants to inspect the physical USB drive referenced in this Request,

  Ira will make it available for his counsel’s inspection.

  REQUEST NO. 3:
Case 9:18-cv-80176-BB Document 97-1 Entered on FLSD Docket 02/14/2019 Page 5 of 10




  All documents related to communications between You and Craig Wright.

  RESPONSE TO REQUEST NO. 3:

         In his capacity as personal representative, and in response to an identical request received

  in Defendant’s January 4, 2019 First Request for Production, Ira has already responded to this

  request. Nevertheless, and out of an abundance of caution, Ira will respond again.

         Ira will produce responsive, non-privileged documents related to this Request.

  REQUEST NO. 4:

  All documents relating to communications between You and the ATO.

  RESPONSE TO REQUEST NO. 4:

         In his capacity as personal representative, and in response to an identical request received

  in Defendant’s January 4, 2019 First Request for Production, Ira has already responded to this

  request. Nevertheless, and out of an abundance of caution, Ira will respond again.

         Ira will produce responsive, non-privileged documents related to this Request.

  REQUEST NO. 5:

  All documents relating to communications between Louis Kleiman and Craig Wright.

  RESPONSE TO REQUEST NO. 5:

         In his capacity as personal representative, and in response to an identical request received

  in Defendant’s January 4, 2019 First Request for Production, Ira has already responded to this

  request. Nevertheless, and out of an abundance of caution, Ira will respond again.

         Ira will produce responsive, non-privileged documents related to this Request.

  REQUEST NO. 6:

  All documents relating to communications between David Kleiman and Craig Wright.

  RESPONSE TO REQUEST NO. 6:
Case 9:18-cv-80176-BB Document 97-1 Entered on FLSD Docket 02/14/2019 Page 6 of 10




         Ira holds these documents in his capacity as personal representative of the estate of David

  Kleiman, not personally. Nevertheless, in a good faith effort to streamline the discovery process,

         Ira will produce responsive, non-privileged documents related to this Request.

  REQUEST NO. 7:

  All communications between David Kleiman and You from March 12, 2008 through April 2013.

  RESPONSE TO REQUEST NO. 7:

         In his capacity as personal representative, and in response to an even broader request

  received in Defendant’s January 4, 2019 First Request for Production, Ira has already responded

  to this request. Nevertheless, and out of an abundance of caution, Ira will respond again.

         Ira will produce responsive, non-privileged documents related to this Request.

  REQUEST NO. 8:

  All documents relating to Liberty Reserve, including communications with that entity.

  RESPONSE TO REQUEST NO. 8:

         In his capacity as personal representative, and in response to an identical request received

  in Defendant’s January 4, 2019 First Request for Production, Ira has already responded to this

  request. Nevertheless, and out of an abundance of caution, Ira will respond again.

         Ira will produce responsive, non-privileged documents related to this Request.

  REQUEST NO. 9:

  All documents relating to Your administration of David Kleiman’s estate, including any
  communications.

  RESPONSE TO REQUEST NO. 9:

         Ira holds these documents in his capacity as personal representative of the estate of David

  Kleiman, not personally. Furthermore, in his capacity as personal representative, and in response

  to an identical request received in Defendant’s January 4, 2019 First Request for Production, Ira
Case 9:18-cv-80176-BB Document 97-1 Entered on FLSD Docket 02/14/2019 Page 7 of 10




  has already responded to this request. Nevertheless, in an abundance of caution and in a good

  faith effort to streamline the discovery process, Ira will respond again.

         Ira will produce responsive, non-privileged documents related to this Request.

  REQUEST NO. 10:

  All documents relating to W&K Info Defense Research, LLC, including any communications.

  RESPONSE TO REQUEST NO. 10:

         In his capacity as personal representative, and in response to an identical request received

  in Defendant’s January 4, 2019 First Request for Production, Ira has already responded to this

  request. Nevertheless, and out of an abundance of caution, Ira will respond again.

         Ira will produce responsive, non-privileged documents related to this Request.

  REQUEST NO. 11:

  All documents relating to companies, corporations, trusts, or entities in which David Kleiman
  had any ownership or financial interest.

  RESPONSE TO REQUEST NO. 11:

         In his capacity as personal representative, and in response to an identical request received

  in Defendant’s January 4, 2019 First Request for Production, Ira has already responded to this

  request. Nevertheless, and out of an abundance of caution, Ira will respond again.

         Ira will produce responsive, non-privileged documents related to this Request.

  REQUEST NO. 12:

  All documents relating to communications between You and Patrick Paige relating to
  Cryptocurrency, Dave Kleiman, Craig Wright, or W&K Info Defense Research, LLC, including
  any documents Mr. Paige may have provided by or to You on these topics.

  RESPONSE TO REQUEST NO. 12:

         Ira will produce responsive, non-privileged documents related to this Request.

  REQUEST NO. 13:
Case 9:18-cv-80176-BB Document 97-1 Entered on FLSD Docket 02/14/2019 Page 8 of 10




  All documents relating to communications between You and Carter Conrad relating to
  Cryptocurrency, Dave Kleiman, Craig Wright, or W&K Info Defense Research, LLC, including
  any documents Mr. Conrad may have provided You on these topics.

  RESPONSE TO REQUEST NO. 13:

         Ira will produce responsive, non-privileged documents related to this Request.

  REQUEST NO. 14:

  All documents relating to Your internet search history relating to Cryptocurrency, Dave
  Kleiman, Craig Wright, or W&K Info Defense Research, LLC.

  RESPONSE TO REQUEST NO. 14:

         Ira will produce responsive, non-privileged documents related to this Request.

  REQUEST NO. 15:

  All documents relating to Coin-Exch Pty. LTD., including communications.

  RESPONSE TO REQUEST NO. 15:

         Ira will produce responsive, non-privileged documents related to this Request.

  REQUEST NO. 16:

  All documents relating to Coin-Exch Pty. LTD. shares distributed to Louis Kleiman.

  RESPONSE TO REQUEST NO. 16:

         Ira will produce responsive, non-privileged documents related to this Request.

  REQUEST NO. 17:

  All tax documents relating to Coin-Exch Pty. LTD., including, relevant portions of Your
  personal tax returns.

  RESPONSE TO REQUEST NO. 17:

         Ira will produce responsive, non-privileged documents related to this Request.

  REQUEST NO. 18:

  All documents relating to communications between You and any news agency relating to
  Cryptocurrency, Dave Kleiman, Craig Wright, or W&K Info Defense Research, LLC, including
  any documents provided by You or to You.
Case 9:18-cv-80176-BB Document 97-1 Entered on FLSD Docket 02/14/2019 Page 9 of 10




  RESPONSE TO REQUEST NO. 18:

         Ira will produce responsive, non-privileged documents related to this Request.

  REQUEST NO. 19:

  All documents obtained from persons or entities in connection with the probate of Dave
  Kleiman’s estate.

  RESPONSE TO REQUEST NO. 19:

         While it appears this request would be better suited for Ira in his capacity as personal

  representative of the estate of David Kleiman, in a good faith effort to streamline the discovery

  process, Ira will respond here.

         Ira will produce responsive, non-privileged documents related to this Request.

  REQUEST NO. 20:

  All documents relating to phone records reflecting calls or communications between You and
  Dave Kleiman from January 1, 2013 through April 27, 2013. This request includes Your home
  phone, work phone, cellular, or any other phone that You used to communicate with Dave
  Kleiman.

  RESPONSE TO REQUEST NO. 20:

         Ira will produce responsive, non-privileged documents related to this Request.

  REQUEST NO. 21:

  All documents reflecting any and all communications with Dave Kleiman during his illness and
  hospital stays.

  RESPONSE TO REQUEST NO. 21:

         Ira will produce responsive, non-privileged documents related to this Request.

  REQUEST NO. 22:

  All documents that You received either formally or informally from any source that relate in any
  way to the claims in the Amended Complaint, including correspondence.

  RESPONSE TO REQUEST NO. 22:

         Ira will produce responsive, non-privileged documents related to this Request.
Case 9:18-cv-80176-BB Document 97-1 Entered on FLSD Docket 02/14/2019 Page 10 of 10




    Dated: February 6, 2019                         Respectfully submitted,

                                                    s/ Velvel (Devin) Freedman
                                                    Velvel (Devin) Freedman, Esq.
                                                    BOIES SCHILLER FLEXNER LLP
                                                    100 SE Second Street, Suite 2800
                                                    Miami, Florida 33131
                                                    Telephone: (305) 539-8400
                                                    Facsimile: (305) 539-1307
                                                    vfreedman@bsfllp.com

                                                    Kyle W. Roche, Esq.
                                                    Admitted Pro Hac Vice
                                                    BOIES SCHILLER FLEXNER LLP
                                                    333 Main Street
                                                    Armonk, NY10504
                                                    Telephone: (914) 749-8200
                                                    Facsimile: (914) 749-8300
                                                    kroche@bsfllp.com
                                                    Counsel to Ira Kleiman

                                   CERTIFICATE OF SERVICE

                  I HEREBY CERTIFY that on February 6, 2019, a true and correct copy of the
   foregoing was served on all counsel of record identified on the Service List below via e-mail:

    Andres Rivero, Esq.
    Jorge A. Mester, Esq.
    Alan H. Rolnick, Esq.
    RIVERO MESTRE LLP
    2525 Ponce de Leon Boulevard
    Suite 1000
    Coral Gables, FL 33134
    305-445-2500
    (305) 445-2505 (fax)
    arivero@riveromestre.com
    jmestre@riveromestre.com
    arolnick@riveromestre.com
    receptionist@riveromestre.com

                                                     /s/ Velvel (Devin) Freedman
                                                     Velvel (Devin) Freedman
